Order entered January 16, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-00999-CV

                            GREGORY CARL MORSE, Appellant

                                               V.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION (FANNIE MAE), A
     CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE
                 UNITED STATES OF AMERICA, Appellee

                         On Appeal from the County Court at Law No. 4
                                     Collin County, Texas
                             Trial Court Cause No. 004-00127-2017

                                           ORDER
       Before the Court is Collin County District Clerk Stacey Kemp’s January 15, 2019 request

for an extension of time to file the clerk’s record pending this Court’s determination of

appellee’s January 9, 2019 motion to dismiss the appeal as moot. We GRANT the request and

SUSPEND the deadline for filing the record. The Court will set a new deadline should it deny

the motion to dismiss.

       Appellant shall file any response to the motion to dismiss no later than January 25, 2019.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE